

Exhibit 10 (b)


FIRST AMENDMENT
TO
AMENDED AND RESTATED LETTER OF CREDIT AGREEMENT
This Amendment is entered into as of June 1, 2013 by and between ALLETE, Inc., a
Minnesota corporation (the “Company”), and Wells Fargo Bank, National
Association, a national banking association (“Wells Fargo”), in its capacity as
the Issuing Bank, Administrative Agent and sole Participating Bank under and as
defined in the Reimbursement Agreement described below.
The Company and Wells Fargo are parties to an Amended and Restated Letter of
Credit Agreement (as amended, supplemented, restated or otherwise modified from
time to time, the “Reimbursement Agreement”) dated June 3, 2011, setting forth
the terms on which Wells Fargo, as the Issuing Bank thereunder, has maintained
its Irrevocable Letter of Credit No. NZS569069, dated July 5, 2006 (as amended,
supplemented, restated or otherwise modified from time to time, the “Letter of
Credit”) to support certain obligations arising with respect to the Collier
County (Florida) Industrial Authority Industrial Development Variable Rate
Demand Refunding Revenue Bonds (ALLETE, Inc. Project), Series 2006, in the
principal amount of $27,800,000.
The Company has asked the Issuing Bank to amend the Letter of Credit to provide
that it is automatically extended from time to time unless notice of
non-extension is provided by the Issuing Bank.
The Banks (as defined in the Reimbursement Agreement) are willing to grant the
Company's request, subject to the execution and delivery of this Amendment by
each of the parties to the Reimbursement Agreement.
ACCORDINGLY, in consideration of the premises and the mutual covenants contained
in the Reimbursement Agreement and this Amendment, the parties hereby agree as
follows:
1.    Definitions.
As used in this Amendment, capitalized terms defined in the Reimbursement
Agreement that are not otherwise defined herein shall have the meanings given
them in the Reimbursement Agreement.
2.    Issuance of Letter of Credit Amendment.
The Company hereby requests that the Issuing Bank issue its amendment to the
Letter of Credit in the form of Exhibit A hereto. Subject to the conditions set
forth in this Amendment, the Issuing Bank hereby agrees to issue such amendment
to the Letter of Credit, and each Participating Bank consents thereto.
3.    Amendment of Reimbursement Agreement.
(a)    Section 1.1 of the Reimbursement Agreement is hereby amended by inserting
the following definition therein (in alphabetical order):
“Non-Extension Notice” means notice by the Issuing Bank to the Trustee, in
accordance with the terms of the Letter of Credit, that the Issuing Bank has
elected not to extend the Letter of Credit beyond the date specified in such
notice.
(b)    Section 2.15 of the Reimbursement Agreement is hereby amended in its
entirety to read as follows:



--------------------------------------------------------------------------------



Section 2.15    Extension of Stated Expiration Date.
(a)    The Letter of Credit provides by its terms that the Stated Expiration
Date shall be automatically extended for successive one-year terms (but not
later than July 5, 2018) unless the Issuing Bank provides a Non-Extension Notice
not less than 30 days prior to the then-current Stated Expiration Date. The
Issuing Bank may (and shall, if so directed by the Administrative Agent) provide
such Non-Extension Notice at any time. The Administrative Agent shall direct the
Issuing Bank to provide such Non-Extension Notice if so requested by the Company
or any Participating Bank in writing to the Administrative Agent not more than
120 days and not less than 90 days prior to the then-applicable Stated
Expiration Date. The Issuing Bank may issue any Non-Extension Notice, and any
Participating Bank may make any request for issuance of a Non-Extension Notice
under this Section 2.15, in each case in its sole and absolute discretion,
whether or not any Potential Default or Event of Default exists. As a condition
to allowing the extension of the Letter of Credit, any Bank may require the
Company to deliver one or more amendments to this Agreement (which may include
modifications to any fees or other amounts required to be paid hereunder) or
certificates (which may cover, among other things, the continued accuracy of the
representations and warranties made hereunder), or impose other conditions
thereto. The Issuing Bank shall notify the Company of any decision not to extend
the Stated Expiration Date promptly, and in any event not later than
concurrently with the giving of such notice to the Trustee in accordance with
the Letter of Credit. Unless notice of non-extension is provided in accordance
with the Letter of Credit, the Stated Expiration Date shall be automatically
extended in accordance with the terms of the Letter of Credit, and all
references in this Agreement to the Stated Expiration Date shall be deemed to be
references to the expiration date as so extended in accordance with the terms of
the Letter of Credit.
(b)    So long as the Company delivers a request for such notice to the Issuing
Bank not more than 120 days and not less than 90 days prior to the
then-applicable Stated Expiration Date, the Issuing Bank will notify the
Company, not less than 75 days prior to the then-applicable Stated Expiration
Date, if it intends to issue a Non-Extension Notice effective as of such Stated
Expiration Date; provided, however, that nothing herein shall limit the Issuing
Bank from issuing a Non-Extension Notice at any time while a Potential Default
or Event of Default is continuing, even if the Issuing Bank has failed to give
such notice of its intention.
(c)    Section 7.10 of the Reimbursement Agreement is hereby amended in its
entirety to read as follows:
Section 7.10    Amendments and Waivers.
Neither this Agreement nor any Related Document, nor any terms hereof or thereof
may be amended, supplemented or modified except in accordance with the
provisions of this subsection. The Majority Participating Banks may, or, with,
but only with, the written consent of the Majority Participating Banks, the
Administrative Agent or the Issuing Bank, as applicable, may, from time to time,
(a) enter into with the Company written amendments, supplements or modifications
hereto and to the other Financing Documents for the purpose of adding any
provisions to this Agreement or the other Financing Documents or changing in any
manner the rights of the Participating Banks or of the Company hereunder or
thereunder or (b) waive, on such terms and conditions as the Majority
Participating Banks or the Administrative Agent, as the case may be, may specify
in such instrument, any of the requirements of an Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,

2

--------------------------------------------------------------------------------



supplement or modification shall, without the consent of each Participating
Bank, (i) reduce the amount or extend the scheduled date of maturity of any
Obligation or any installment thereof, or reduce the stated rate of any interest
or fee payable hereunder or extend the scheduled date of any payment thereof or
increase the amount or extend the Stated Expiration Date, in each case without
the consent of each Participating Bank affected thereby (provided, however, that
each Participating Bank shall be deemed to have given its consent to any
automatic extension of the Stated Expiration Date in accordance with the terms
of the Letter of Credit unless, in accordance with Section 2.15, such
Participating Bank has directed the Administrative Agent to direct the Issuing
Bank to give a Non-Extension Notice), or (ii) amend, modify or waive any
provision of this subsection or reduce the percentage specified in the
definition of Majority Participating Banks, or consent to the assignment or
transfer by the Company of any of its rights and obligations under this
Agreement and the other Financing Documents, in each case without the written
consent of all the Participating Banks, or (iii) amend, modify or waive any
provision of Article VIII or any provision hereunder affecting the rights or
obligations of the Issuing Bank without the written consent of the
Administrative Agent or the Issuing Bank, respectively. Any such waiver and any
such amendment, supplement or modification shall apply equally to each of the
Participating Banks and shall be binding upon the Company, the Participating
Banks, the Issuing Bank and the Administrative Agent. In the case of any waiver,
the Company, the Participating Banks, the Issuing Bank and the Administrative
Agent shall be restored to their former positions and rights hereunder and under
the other Financing Documents, and any Potential Default or Event of Default
waived shall be deemed to be cured and not continuing; no such waiver shall
extend to any subsequent or other Potential Default or Event of Default or
impair any right consequent thereon.
4.    Representations and Warranties.
The Company hereby represents and warrants to the Banks as follows:
(a)    The Company has all requisite power and authority, corporate or
otherwise, to execute and deliver this Amendment and to perform all of its
obligations under this Amendment and under the Reimbursement Agreement as
amended hereby. This Amendment has been duly and validly executed and delivered
to the Administrative Agent by the Company, and this Amendment, and the
Reimbursement Agreement as amended hereby, constitute the legal, valid and
binding obligation of the Company, enforceable in accordance with its terms,
except that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, or other laws affecting the enforcement of creditors' rights
generally and by equitable principles.
(b)    The execution, delivery and performance of this Amendment, and the
performance of the Reimbursement Agreement as amended hereby, have been duly
authorized by all necessary action and do not and will not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate the
Company's articles of incorporation or bylaws or any provision of any law, rule,
regulation or order presently in effect having applicability to the Company, or
(iii) result in a breach of or constitute a default under any indenture or
agreement to which the Company is a party or by which the Company or its
properties may be bound or affected.
(c)    All of the representations and warranties contained in Article IV of the
Reimbursement Agreement, as amended hereby, are correct on and as of the date
hereof as though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date.

3

--------------------------------------------------------------------------------



5.    Conditions.
The obligations of the Issuing Bank under Section 2 and the amendments set forth
in Section 3 shall be effective only if the Administrative Agent has received,
on or before the date hereof (or such later date as the Administrative Agent may
agree to in writing), the following, each satisfactory to the Administrative
Agent in form and substance:
(a)    This Amendment, duly executed by the Company.
(b)    A certificate of the secretary or other appropriate officer of the
Company (i) certifying that the execution, delivery and performance by the
Company of this Amendment, and the performance of the Reimbursement Agreement as
amended hereby, have been duly approved by all necessary action of the Company,
and attaching true and correct copies of the applicable resolutions granting
such approval, (ii) certifying that there have been no amendments to or
restatements of the Company's by‑laws and articles of incorporation as furnished
to the Administrative Agent in connection with the execution and delivery of the
Reimbursement Agreement, other than those that may be attached to the
certificate, and (iii) certifying the names of the officers of the Company that
are authorized to sign this Amendment, together with the true signatures of such
officers.
(c)    A certificate of good standing for the Company from the Secretary of
State of the State of Minnesota, dated not more than 30 days prior to the date
hereof.
(d)    A signed copy of an opinion of counsel for the Company, addressed to the
Banks, opining as to the matters set forth in Section 4 (other than those in
Section 4(c)) and such other matters as any Bank may require.
(e)    To the extent requested by the Administrative Agent, payment or
reimbursement in full for all reasonable legal fees charged, and all costs and
expenses incurred, by counsel for the Banks through the date hereof in
connection with the transactions contemplated under this Amendment.
6.    Miscellaneous.
The Company shall pay all costs and expenses of the Banks, including attorneys'
fees, incurred in connection with the drafting and preparation of this Amendment
and any related documents. Except as amended by this Amendment, all of the terms
and conditions of the Reimbursement Agreement shall remain in full force and
effect. This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts of this Amendment, taken together, shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Amendment by facsimile or by e-mail transmission of a PDF or
similar copy shall be equally as effective as delivery of an original executed
counterpart of this Amendment. Any party delivering an executed counterpart
signature page to this Amendment by facsimile or by e-mail transmission shall
also deliver an original executed counterpart of this Amendment but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability or binding effect of this Amendment. This Amendment shall be
governed by the substantive law of the State of Minnesota.
Signature pages follow







4

--------------------------------------------------------------------------------







In witness whereof, the parties hereto have executed this Amendment as of the
day and year first above written.


ALLETE, INC.
By
/s/ Mark A. Schober
Name:
Mark A. Schober
Title:
Sr. Vice President and CFO




Signature Page for First Amendment to Letter of Credit Agreement

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Issuing Bank
and as a Participating Bank
By
/s/ Nick Brokke
Name:
Nick Brokke
Title:
Assistant Vice President






Signature Page for First Amendment to Letter of Credit Agreement

--------------------------------------------------------------------------------




Exhibit A
Letter of Credit Amendment
See attached.

Exhibit A-1

--------------------------------------------------------------------------------




Wells Fargo Bank, N.A.
U. S. Trade Services
Standby Letters of Credit
MAC A0195-212
One Front Street, 21st Floor
San Francisco, CA. 94111
Phone: 1(800) 798-2815 Option 1
E-Mail: sftrade@wellsfargo.com

--------------------------------------------------------------------------------





Amendment To
Irrevocable Standby Letter Of Credit
Number : NZS569069
Amendment Number : 2
Amend Date : June 1, 2013




BENEFICIARY                         APPLICANT


U.S. BANK NATIONAL ASSOCIATION            ALLETE, INC.
ATTENTION: CORP. TRUST DEPT.            30 W. SUPERIOR STREET
60 LIVINGSTON AVENUE                ATTN: RICHARD AUSMAN-CASH MGR
ST. PAUL, MINNESOTA 55107                DULUTH, MINNESOTA 55802
    
LADIES AND GENTLEMEN:


AT THE REQUEST AND FOR THE ACCOUNT OF THE ABOVE REFERENCED APPLICANT, WE HEREBY
AMEND OUR IRREVOCABLE STANDBY LETTER OF CREDIT (THE “WELLS CREDIT”) IN YOUR
FAVOR AS FOLLOWS:


THE THIRD PARAGRAPH OF THE FIRST PAGE OF OUR LETTER OF CREDIT DATED JULY 5, 2006
IS NOW TO READ:


THIS LETTER OF CREDIT EXPIRES AT OUR LETTER OF CREDIT OPERATIONS OFFICE IN SAN
FRANCISCO, CALIFORNIA ON JULY 5, 2014, BUT SHALL BE AUTOMATICALLY EXTENDED,
WITHOUT WRITTEN AMENDMENT, TO JULY 5 IN EACH SUCCEEDING CALENDAR YEAR UP TO, BUT
NOT BEYOND, JULY 5, 2018 UNLESS YOU HAVE RECEIVED WRITTEN NOTICE FROM US SENT BY
EXPRESS COURIER OR REGISTERED MAIL TO YOUR ADDRESS ABOVE, OR BY FACSIMILE
TRANSMISSION TO YOUR FAX NUMBER 651-466-7430 (THE “BENEFICIARY FAX NUMBER”),
THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT BEYOND THE DATE SPECIFIED IN
SUCH NOTICE, WHICH DATE WILL BE A DATE BEFORE JULY 5, 2018. (THE EARLIER OF (I)
THE DATE SPECIFIED IN SUCH NOTICE FROM US AND (II) JULY 5, 2018, OR IF SUCH
EARLIER DATE IS NOT A BUSINESS DAY THEN THE FIRST (1ST) SUCCEEDING BUSINESS DAY
THEREAFTER, WILL BE HEREINAFTER REFERRED TO AS THE "EXPIRATION DATE".) TO BE
EFFECTIVE, SUCH NOTICE FROM US MUST BE RECEIVED BY YOU AT LEAST 30 CALENDAR DAYS
BEFORE THE EXPIRATION DATE.”


ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.


THIS AMENDMENT IS TO BE ATTACHED TO THE ORIGINAL WELLS CREDIT AND IS AN INTEGRAL
PART THEREOF.


Very Truly Yours,


WELLS FARGO BANK, N.A.


   
By: ________________________________________
Authorized Signature


The original of the Letter of Credit contains an embossed seal over the
Authorized Signature.

Exhibit A-2

--------------------------------------------------------------------------------




Please direct any written correspondence or inquiries regarding this Letter of
Credit, always quoting our
reference number, to Wells Fargo Bank, National Association, Attn: U.S. Standby
Trade Services


at either
One Front Street
or
401 Linden Street
 
MAC A0195-212,
 
MAC D4004-017,
 
San Francisco, CA 94111
 
Winston-Salem, NC 27101



Phone inquiries regarding this credit should be directed to our Standby Customer
Connection Professionals


 1-800-798-2815 Option 1
  1-800-776-3862 Option 2
(Hours of Operation: 8:00 a.m. PT to 5:00 p.m. PT)
(Hours of Operation: 8:00 a.m. EST to 5:30 p.m. EST)

           





Exhibit A-3